Dismissed and Memorandum Opinion filed September 21, 2006







Dismissed
and Memorandum Opinion filed September 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00759-CV
____________
 
GEORGE BROWN, CONNIE FEARRINGTON,
SHIRLEY MAHURIN, ANTHONY MITCHELL, GLADYS TAMBURINE, DOUGLAS VAVRA, 
JOHN WILSON, CLAUDE BRICK, HELEN
CROFTON, 
WILLIAM HENSLER, AND RUTHIE
MCWILLIAMS, Appellants
 
V.
 
BP AMOCO CHEMICAL COMPANY F/K/A
AMOCO CHEMICAL COMPANY, BP PRODUCTS NORTH AMERICA INC. F/K/A AMOCO OIL COMPANY,

BP AMOCO PRODUCTION COMPANY F/K/A
AMOCO PRODUCTION COMPANY, AMOCO GAS COMPANY, AND MARATHON OIL COMPANY F/K/A
MARATHON PETROLEUM COMPANY, Appellees
 

 
On Appeal from the 10th District Court
Galveston County,
Texas
Trial Court Cause No. 95CV1352
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 10, 2006.  On September 8, 2006,
appellants filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 21, 2006.
Panel consists of Justices Fowler, Edelman and Frost.